A0245C (Rev. l l/’l 6} Aniended _ludginent in a C:'iininal Case

Slieet l

(NOTE: ldentify Clianges with Astei'isks(*])

UNITED STATES DISTRICT CoURT
Westei'n District of Washington

 

UNITED STATES OF AMERICA
v.

SUNG HONG

Date Of Original Judglnent: 10/11/2018

AMENDED JUDGMENT IN A CRIMINAL CASE

2: l'/'CRO()l 63TSZ-001
35892-086

Case Number:
USM Numl;)er:

C. James Fi'ush

 

(Or Date of Last Arnended Judgment)

Reason for Amendment:

l:l Coii'ection ot`Sentence on Reinand (IS U.S.C. 3742(f)(l } and (2)}

l:l Reduction of Sentcnee for Changed Cii'eumstances (Fed. R. Ciiin. P. 35(b)}
l:l Con'eetion of Sentence by Sentencing Court {Fed. R. Criin. P. 35(a))
Con'ection ot`Sentence for Clei'ical Mistake (Fed. R. Criin. P. 36)

'I`HE DEFENDANT:

pleaded guilty to count(s) l, 21, and 23

 

Defendant`s Attorncy

m Modit`:ca!ion of Supelyision Conditions (18 U.S.C. §§ 3563(0)01‘ 3583(@))
EI Moditication of linposed Teiin of Impi~isoninent for Exti'aoi'dinary and
Coinpeliing Reasens{lS U.S.C. § 3582(c)(l))

[:l Modification of Imposed Teiin of lmpi~isoninent for Reti'oactive Ainendmen£[s)
to the Sentencing Guidelines (18 U.S.C. §3582(c)(2)}
l:l Diz‘ect Motion to District Couit Pursuant
[:] 28 U‘S,C. § 2255 or l:| 18 U.S.C. § 3559{0)(7)
I:l Modification of Restitutiozi Oidei‘ (18 U.S.C. § 3664)

 

[:| pleaded nolo contendere to count(s)

 

which Was accepted by the court
ll was found guilty on eount(s)

 

after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense
18 U.S.C. §1349
18 U.S.C. §1956(h)

18 U.S.C. §lO{)l(a)(Z) False Statements

Conspiracy to Conimit Wire Fraud
Conspiracy to Laiinder Monetary Instniinents

Offense Ended Count
06/02/20 l 7 l
06/02/2017 21
08/l9/2016 23

The defendant is sentenced as provided in pages 2 through 8 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:| The defendant has been found not guilty on count(s)
Count(s) 2-20 and 22 l:l is

 

are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States_ attorney for this district Withi_n _30 days of any change of name, residence,
or mailing address until all tines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to pay
restitution, the defendant must notify the conn and United States Attoi"ney of material changes in economic circumstances

Jiistin Ai‘nold/Steven Masada

 

Assistant Uiiited States Atto:'ney

most ii, 2013

 

Date of Impositioii of _ludginent `
\§ j

Signatui'e ot`.!udge

Thomas S. Zilly, United States District Judge

 

Name aid,(`ljlc o§t§l{ge|l 1 §

 

Date '

AOZ45C (Rev. ll/l (i] Ainended ludgment in a Criiiiinal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 2 1 l:nprisonment

r

Jiidginent _ Page 2 ofS
DEFENDANT: SUNG HONG
CASE NUl\/IBER: 2117CR00163TSZ-001

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

180 months for counts l, 2l, and 23, to run concurrently

The court makes the following recommendations to the Bureau of Prisons:

Placemeiit at Lompoc or Tenninal Island

H

The defendant is remanded to the custody of the United States Marshal.

|:\ The defendant shall surrender to the United States Marshal for this district
l:| at l:l a.m. |:| p.m. on

 

|:l as notified by the United States Marshal.

ll The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
l:l before 2 p.m. on
l:| as notified by the United States Marshal.

 

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
Ihave executed this judgment as follows:
Defendant delivered on m
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

A0245C (Rev. 11/16) Amended.]udginent in a Ciiiiiinal Case (NOTE: ldentify Clianges with Asterisks(*))
Sliect 3 _ Supeiyised Release

 

Judginent _ Page 3 ofS

DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-()01

 

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 years
MANDAT()RY C ONDITIONS

,_.

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within 15 days
of release from imprisonment and at least two periodic drug tests thereafter, as determined by the couit.
|] The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
future substance abuse priest yapprzcab/e)

4 You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution rcheck y"¢u)pficable)

5. You must cooperate iii the collection of DNA as directed by the probation officerl reflect Fappl:'cable)

6. |:| You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.

§ 20901, er seq.) as directed by the probation officer, the Bure_au of Prisons, _or any state sex offender registration
agency in which you reside, work, are a student, or were convicted of a qualifying offense (checkgf{pp!icable)

7. |:l You must participate iii an approved program for domestic violence (check tfrrpp!z'cable)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on t e attached pages

A0245C (Rev. l ll ]6) Amended Judgment in a Ci‘iminal Case (NOTE: ldentify Clianges with Asterisks{*})
Slieet 3A _ Supeivised Release

Judgment _ Page 4 ofS
DEFENDANT: SUNG HONG
CASE NUMBER: 2217CR00163TSZ-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum too s needed by probation officers to keep iiiformed, report to the court about, and bring about improvements
iii your conduct and condition

l. You must report to the probation office in the federal_judicial district where you are authorized to reside within 72 hours
of your release from im risonment, unless the probation officer instructs you to report to a different probation office or
within a different time rame

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed

3. You i_nu_st not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to chan e where ou live or anything about your
living arrangements (such as the peo le you live with), you must notify the pro ation of icer at least 10 days before the
change lf notifying the robation of icer in advance is not ossible due to unantici ated circumstances, you must notify
the probation officer wit `n 72 hours of becoming aware o a change or expected ciiange.

6. You must allow the probation officer to_visit you at any time at your home or elsewhere and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawhil type of employment, unless the probation officer
excuses you from doing so. lf you do not have full-time employment you must try to find full~time employmentz unless
the probation officer excuses you from doing so. lf` you plan to change where you work or anythin about your work
(such as our position or your job res onsibilities), you must notify the probation officer at least l days before the
change f notifying the probation of icer at least 10 days in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware o a change or expected change

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours

10. You must not own, possess, or have access to a fireai‘m, ammunition, destructive device,_ o_r dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

ll. You must not act oi; make a_ny agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12. lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and ou must comply with that instruction The probation
officer may contact the person and confirm that you have noti ied the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer_has instructed_me on the conditions specified by the_ court and has_ provided me with a written copy
of this judgment containing these conditions For further information regarding these coiiditions, see Ovcrvt`ew ofProban`on
and Strpcrvfsed Relertse Cona'i`ri'ons, available at www.uscourts.gov.

 

Defendant’s Signature Date

A0245C {RevA 1 l `lo) Aiiiended ludgi'nent in a Crimiiial Case (NOTE: lderitif`y Clianges with Asterisks(*))
Sheet 313 _ Supervised Release

Judginent j Page 5 ot`S
DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant°s employment must be approved in advance by the probation officer. The defendant may not
engage in any paid occupation or volunteer service that exposes him/her, either directly or indirectly, to
minors, unless approved iii advance by the probation officer.

2. The defendant shall provide the probation officer with access to any requested financial information
including authorization to conduct credit checks and obtain copies of the defendant's federal income tax
retums.

3. The defendant shall disclose all assets and liabilities to the probation office The defendant shall not
transfer, sell, give away, or otherwise convey any asset, without first consulting with the probation office

4. lf the defendant maintains interest in any business or enterprise the defendant shall, upon request,
surrender and/or make available, for review, any and all documents and records of said business or
enterprise to the probation office

5 . The defendant shall maintain a single checking account in his or her name The defendant shall deposit into
this account all income, monetary gains, or other pecuniary proceeds, and make use of this account for
payment of all personal expenses This account, and all other bank accounts, must be disclosed to the
probation office

6. The defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or
obtaining a loan without approval of the defendant's U.S. Probation Officer.

7. Restitution in the amount of 812,726,3 52.67 is due immediately Any unpaid amount is to be paid during
the period of supervision in monthly installments of not less than 10% of his or her gross monthly
household income lnterest on the restitution shall be waived.

8. The defendant shall submit his or her person, property, house, residence storage unit, vehicle, papers,
computers (as defined-in 18 U.S.C.§1030(e)(1)), other electronic communications or data storage devices
or media, or office, to a search conducted by a United States probation officer, at a reasonable time and in a
reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a condition
of supervision Failure to submit to a search may be grounds for revocation The defendant shall warn any
other occupants that the premises may be subject to searches pursuant to this condition

A0245C {Rev. ll.`l6) Aiiiended .ludginent in a Crimiiial Case (NOTE: ldentify Clianges with Asterisks[*))
Sheet 5 _ Ciiininal Morietaiy Penalties

Judgment j Page 6 of8
DEFENDANT: SUNG HONG
CASE NUl\/IBER: 2:17CROOl63TSZ-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Asses sinent” Fine Restitution
'I`OTALS $ 300 8 N/A $ Waived 8 12,726,352.67

|] The determination of restitution is deferred until . An Amended Jucigmen.t fn rt Crt`mi`nal Case (AO 245€)
will be entered after such determination

l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned paynient, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i)q all nonfederal

victims must be paid before the United States is paid.

 

Name of Payee 7 Total Loss* Restitution Ordered Priority or Percentage
See Appendix A 812,726,352.67
TOTALS $ 0.00 - 812,726,352.67

|:l Restitution amount ordered pursuant to plea agreement $

 

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived for the |:| fine restitution
[l the interest requirement for the |:1 fine l:l restitution is modified as follows:

The court finds the defendant is financially unable and is unlikely to become able to pay a fine and, accordingly, the imposition
of a fine is waived.

* Justice for Victims of'l`rafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for

offenses committed on or after September 13, 1994, but before Apri123, 1996.

A0245C (Rev. ll 16) Amended Judgrnent in a Criminal Case (NOTE: ldentify Changes with Asterisks(*))
Sheet 6 _ Scliedule of Payments

 

Judgment _ Page 7 of8

DEFENDANT: SUNG HONG
CASE NUMBER: 2:17CR00163TSZ-001

SCHEDULE OF PAYMEN"_I`S

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

PAYMENT lS DUE IMMEDIATELY. Any unpaid amount shall be paid to
Clerk's Office, United States District Court, 700 Stewarl Street, Seattle, WA 98101.

During the period of imprisonment, no less than 25% of their inmate gross monthly income or 825.00 per quarter,
whichever is greater, to be collected and disbursed in accordance with the Inmate Financial Responsibility Program.

During the period of supervised release, in monthly installments amounting to not less than 10% of the defendant's gross
monthly household income, to commence 30 days after release from imprisonment

l:l During the period of probation, in monthly installments amounting to not less than 10% of the defendant's gross monthly
household income, to commence 30 days after the date of this judgmentl

The payment schedule above is the minimum amount that the defendant is expected to pay towards the monetary
penalties imposed by the Court. The defendant shall pay more than thc amount established Whenever possible. The
defendant must notify the Court, the United States Probation Office, and the United States Attomey's Office of any
material change in the defendant's financial circumstances that might affect the ability to pay restitution

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during the period of imprisonment All criminal monetary penalties, except those payments made through
the Federal Bureau of Prisons’ lnmate Financial Responsibility Prograrn arc made to the United States District Court,
Western District of Washington. .For restitution payments, the Clerk of the Court is to forward money received to the
party(ies) designated to receive restitution specified on the Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed
Joint and cheral

Defendant and Co-Defendant Names and Case Numbers (z'nclading defendant number), Total Amount, Joint and Several
Aniount7 and corresponding payee, if appropriate

* $12,726,352.67, the total amount ordered against co-defendant Hyun Joo Hong, United States v. I-lyun loo Hong,
CRl7-161-2 TSZ `

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
Property listed on the Preliminary Order of Forfeiture

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

A0245C (Re\. llflo) Amended Judg'ment in a Criminal Case (NOTE.' Identify Changes With Asterisks(*))
Judgment j Page 8 ofS

DEFENDANT: SUNG HONG

CASE NUMBER: 2:17CR00163TSZ-001

 

 

Victim
S.A.
o.A. &J.A.
c.A
P.B. st M.I<.B
A.i.c.
i_c. &i.c.
A.c. & s.H.C
o.c.
A.c.
H.c. &J.C
J.C.
L.E
C.E a E.E
K.G. a M.G
J.G a K.G.
P.l<. & A.K. '
M.i<.
B.W.K.
P.N. a J. N.
B.o. & R.o.
s.c.o.
J.Y.P.
G.K.P.
S.o. &J.Q.
c.s. & A.s.
s.W.c.
M.s. & s.s.
J.s. & J.l<.
s.S.
c.s.
T.C.l.
c.v. & M.v.

rvr_H.Y. & Y.J.Y. `

Y.Y.
K.Y.

L_o§§
s20,000.00
$3,916,300.00
522,572.33
555,630.26
$64,500.00
siss,soo.oo
$3,000,000.00
5230,637.60
511,750.00

' $213,679.49
5227,121.00
5134,814.81
5100,000.00
395,766.33
519,500.00

` 5247,715.12
si,sss,szs_io
sie,soo.oo
sise,¢iso.as
' $1,112.24
542,000.00
$25,200.00
$50,000`00
$230,934.43
5563,130.00
5277,716.49
3937,951`.14
550,000.00
520,000.00
$3,536.94
554,171.27
563,403.69
$149,700.00
510,000.00

§130¢050.00
512,726,352.67

 

 

APPEND|X A

